Citation Nr: 0718288	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 1, 2004 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 until 
March 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).    


FINDINGS OF FACT
 
1.  The veteran filed several claims seeking entitlement to 
TDIU, all of which were denied with the last denial of the 
claim being in July 2003.  He was notified of the denials, 
but never submitted a notice of disagreement.

2.  On May 11, 2004, the veteran submitted another claim for 
TDIU, which the RO granted, effective August 1, 2004, the day 
after the cessation of the 100 percent convalescent rating.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
August 1, 2004 for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the later of the date of 
receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o). 

The veteran was awarded a 100 percent temporary evaluation 
for his left hip disability, which required surgery and a 
period of convalescence, from November 28, 2000 until January 
31, 2002 and from July 1, 2003 until July 31, 2004.  For the 
time period of February 1, 2002 until June 30, 2003 and from 
August 1, 2004 thereafter, the veteran's service connected 
hip disability was rated as 70 percent disabling.  Effective 
August 1, 2004, the RO granted TDIU.  The 100 percent 
schedular rating renders moot consideration of entitlement to 
TDIU from November 28, 2000 until January 31, 2002 and from 
July 1, 2003 to July 31, 2004.  See VAOPGCPREC 6-99 (June 7, 
1999), but entitlement to TDIU for the remaining time periods 
remains in controversy. 

The veteran's representative asserts that claims, dated 
November 2001, March 2003, or June 2003, should be used as 
the effective date.  The veteran did file a claim for TDIU in 
November 2001, but the RO denied the claim in September 2002.  
In March 2003, the veteran submitted a statement noting that 
he wished to "reopen [sic] claim for individual 
unemployability."  The RO treated this statement as a new 
claim and denied the issue in April 2003.  In June 2003, the 
veteran submitted an Application for Increased Compensation 
Based on Unemployability, and in July 2003, the RO denied the 
claim.  On May 11, 2004, the veteran submitted another claim 
for TDIU, and as stated above, the RO granted TDIU effective 
August 1, 2004.  

The Board has considered whether the March or June 2003 or 
May 2004 statements could be considered as a notice of 
disagreement to either the September 2002, April 2003, or 
July 2003 decisions, as they were received within one year of 
those decisions.  See 38 U.S.C.A. § 7105.  However, neither 
statement mentioned the rating decisions in question or in 
any way expressed a desire for appellate review.  See 38 
C.F.R. § 20.201.  Although cognizant of the fact that it must 
liberally construe statements from claimants, see EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), the Board finds that 
the veteran's November 2001, March 2003, June 2003, and May 
2004 statements were properly construed by the RO as new 
claims.  Those statements were not notices of disagreement 
with respect to the prior rating decisions, since no 
disagreement was, in fact, expressed by the veteran.  See 
Brannon v. West, 12 Vet. App. 32 (1998) (Although the Board 
must interpret an appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the appellant.). 

The veteran has also argued that he began to file claims in 
the 1990's for TDIU and that the effective date should be 
extended back to that date.  In October 1994, the Board 
denied entitlement to TDIU, and no appeal was initiated.  See 
38 U.S.C.A. § 7104.  Therefore, an effective date cannot be 
granted prior to the Board's decision.

During the February 2007 hearing, the veteran stated that he 
was misinformed about the procedures for applying for a 100 
percent schedular rating versus a TDIU.  Although it is 
regrettable that the veteran may not have fully understood 
the procedures for obtaining benefits to which he was 
entitled, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by others, 
including Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport 
v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim set forth in 38 U.S.C.A. § 5110(a) prevails 
over a general outreach statute, 38 U.S.C.A. § 7722, which 
provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); 
see also VAOGCPREC 17-95 ("failure by VA to provide the 
notice required by 38 U.S.C.A. § 7722 may not provide a basis 
for awarding retroactive benefits in a manner inconsistent 
with express statutory requirements. . .").  VA's failure to 
give a claimant, or potential claimant, any form or 
information concerning the right to file a claim, or to 
furnish notice of the time limit for the filing of a claim, 
does not extend the time periods for doing so.  38 C.F.R. § 
21.1032(a), (c). 

Therefore, the claim properly on appeal is the May 11, 2004 
claim.  As previously stated, the veteran was receiving a 100 
percent schedular rating from July 1, 2003 to July 31, 2004, 
and TDIU was granted effective August 1, 2004.  Therefore, an 
earlier effective date may not be granted.  The Board is 
sympathetic to the veteran's arguments but, unfortunately, is 
unable to provide a legal remedy.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the veteran's claim 
fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).   

 II.  Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. § 5103.

In June 2005 and May 2006, the RO notified the veteran of the 
specific provisions of the law and performed additional 
development regarding his claim.  However, the essential 
facts by which the appeal must be decided are not in dispute.  
The matter to be resolved is legal in nature, and its outcome 
is determined by the interpretation and application of the 
law and regulations rather than by consideration of 
conflicting or disputed evidence.  Because the VCAA has no 
effect on claims when the question is limited to a matter of 
law, including statutory interpretation, the Board need not 
determine if VA met the duty to assist and duty to notify 
requirements of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).  Thus, no 
further action to comply with the provisions of the VCAA is 
required. 


ORDER

Entitlement to an effective date earlier than August 1, 2004 
for a total disability rating based on individual 
unemployability is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


